Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                 CASE NO. 1:20-cv-22039-JAL

   WINDY LUCIUS,

           Plaintiff,
   v.

   SPEEDWAY, LLC

         Defendant.
   ___________________________________/

                                     CONSENT DECREE

           1.       This Consent Decree is entered into as of the Effective Date, as

   defined below in Paragraph 10, by and between the following parties: Plaintiff,

   Windy Lucius (“Plaintiff”); and Defendant, Speedway, LLC (“Defendant”). Plaintiff

   and Defendant shall hereinafter be collectively referred to as the “Parties,” or

   individually as a “Party,” for the purposes and on the terms specified herein.

                                          RECITALS

           2.       Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§

   12181-12189 (“ADA”), and its implementing regulations, 28 C.F.R. pt. 36, prohibit

   discrimination on the basis of disability in the full and equal enjoyment of the

   goods, services, facilities, privileges, advantages, or accommodations by any

   private entity that owns, leases (or leases to), or operates a place of public

   accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).




   4812-0432-5317
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 2 of 16




         3.     Plaintiff filed this lawsuit in the United States District Court for the

   Southern District of Florida (the “Action”). Plaintiff alleged that Defendant’s mobile

   application (the “Application”) is not fully accessible to individuals with visual

   impairment disabilities who use screen-reading technology in violation of the ADA.

         4.     Defendant has denied and continues to deny (a) that the ADA applies

   to the mobile applications in general and to the Application in particular, (b) that

   accessibility barriers previously existed or currently exist on the Application, and

   (c) that remediation of the Application is required under the ADA. Defendant

   specifically denies Plaintiff’s allegations in the Action. By entry into this Consent

   Decree, Defendant does not admit liability for any of the allegations in the Action

   and does not admit any wrongdoing for purposes of this Action, for any other action

   or proceeding, or with respect to any barrier it has not acknowledged.

         5.     This Consent Decree and the Parties’ contemporaneously-executed

   Settlement Agreement and Release (“Settlement Agreement”) are entered into as a

   compromise between the Parties and completely and fully resolve, settle, and

   compromise all issues between the Parties in the Action.

         6.     This Consent Decree is entered into by the Plaintiff, individually, as

   well as Defendant.

                                    JURISDICTION

          7.    This Court has jurisdiction over this Action under 28 U.S.C. § 1331.

   The Parties agree that, for purposes of the Action and this Consent Decree, venue

   is appropriate in this Court.




                                             2
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 3 of 16




                                 AGREED RESOLUTION

         8.       Plaintiff and Defendant agree that it is in the Parties’ best interest to

   resolve the Action on mutually agreeable terms without further litigation and

   without admission of any liability. Accordingly, the Parties agree to the entry of

   this Consent Decree without trial or further adjudication of any issues of fact or

   law raised in Plaintiff's Complaint.

         9.       In resolution of this action, the Parties hereby AGREE to the

   following:

                                       DEFINITIONS

         10.      “Effective Date” means the date on which this Consent Decree is

   entered on the Court’s Docket Sheet following approval by the Court.

         11.      “Reasonable Efforts” shall be interpreted so as to not require

   Defendant to undertake efforts whose cost, difficulty, or impact on Defendant’s

   operations could constitute an undue burden, as defined in Title III of the ADA

   but as applied solely to the subject Application—as though Defendant’s mobile

   application-related operations is a standalone business entity—or which could

   result in a fundamental alteration in the manner in which Defendant operates the

   Application.

                                            TERM

         12.      The term of this Consent Decree shall commence as of the Effective

   Date and remain in effect for twenty-four (24) months from the Effective Date.




                                               3
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 4 of 16




                     GENERAL NONDISCRIMINATION REQUIREMENTS

         13.    Pursuant to the terms of, and as otherwise set forth in this Consent

   Decree, Defendant shall use Reasonable Efforts to provide persons with a visual

   disability (as defined under the ADA), including the Plaintiff, an equal opportunity

   to participate in or benefit from the goods, services, privileges, or advantages

   provided through the Speedway website (the “Website”), accessible through the

   www.speedway.com domain, and the Application by updating the Website and the

   Application as applicable.

                             ACCESSIBILITY EFFORTS

         14.    Defendant shall ensure full and equal enjoyment of the goods,

   services, privileges, and advantages provided by and through the Website and

   Application according to the following timeline and requirements:

                a.     Defendant shall maintain a “Website Accessibility Statement” on

   the Website, which provides a method for individuals to contact Defendant regarding

   accessibility questions relating to the Website and the Application. Defendant shall

   ensure the “Website Accessibility Statement” is continuously maintained on the

   Website. The Parties acknowledge and agree that Defendant’s current Website

   Accessibility Statement, located at www.speedway.com/accessibility-statement,

   complies with this provision.

                b.     Defendant shall ensure the Application and Website comply

   with World Wide Web Consortium’s Web Content Accessibility Guidelines 2.0

   Level AA (“WCAG 2.0 AA”) no later than July 1, 2021.




                                            4
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 5 of 16




                c.    Defendant shall use Reasonable Efforts to ensure and continue

   to ensure that the Website, the Application, and their content substantially

   conform to policies set forth in the “Website Accessibility Statement” on the

   Website. These policies include Defendant’s commitment to facilitate the

   accessibility and usability of the Website and Application for all individuals with

   disabilities, Defendant’s implementation of the WCAG 2.0 AA as its web

   accessibility standard, Defendant’s periodic accessibility auditing and testing of

   the Website and Application with users with disabilities using assistive

   technologies, such as screen readers, and Defendant’s web development team

   receiving periodic training from an experienced accessibility consultant.

                d.    The requirements set forth in subpart (c) of this Paragraph

   shall not apply if any of the following events occurs:

                      i.     The Supreme Court of the United States or the United

   States Court of Appeals for the Eleventh Circuit issue a decision holding that the

   ADA does not apply to websites and/or mobile software applications.

                      ii.    The Supreme Court of the United States, the United

   States Court of Appeals for the Eleventh Circuit, or the United States Department

   of Justice determine, at any point, that conformance with WCAG 2.0 AA is not

   required by the ADA, that requiring conformance with that standard is

   unconstitutional or unlawful, and/or that a lesser or different standard governs

   ADA-website accessibility. If any of the Supreme Court, Eleventh Circuit, or DOJ

   determines that a lesser or different standard applies, that standard shall govern




                                            5
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 6 of 16




   ADA accessibility issues with respect to the Website and Application, and

   Defendant shall use Reasonable Efforts to ensure that the Website and Application

   conform to that standard within a reasonable period of time, not to exceed six (6)

   months.

                       iii.    Plaintiff or an intended Third-Party Beneficiary, as

   defined herein, of this Consent Decree establishes, through citation to appropriate

   authority, that WCAG 2.0 AA is no longer the generally-accepted industry

   standard for ADA accessibility with respect to online content and that there exists

   a new generally-accepted industry standard for ADA accessibility with respect to

   online content. In such an event, Defendant shall use Reasonable Efforts to ensure

   that the Website and Application conform to that new standard within a

   reasonable period of time, not to exceed six (6) months, after Plaintiff or an

   intended Third-Party Beneficiary has established that it is the new generally-

   accepted industry standard.

                              SPECIFIC RELIEF TO PARTIES

         15.    Plaintiff and Defendant have agreed to settle all matters relating to

   litigation costs, attorneys’ fees, experts’ fees, and other financial matters of either

   Party relating to any alleged inaccessibility of the Website and Application

   through a separate, contemporaneously-executed Settlement Agreement, which

   shall not be part of this Consent Decree.




                                               6
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 7 of 16




                  PROCEDURES IN THE EVENT OF DISPUTES

         16.    The Court shall have the continuing jurisdiction to interpret and

   enforce this Consent Decree during its term. The procedures set forth in

   Paragraphs 17 through 22 must be exhausted in the event that: (i) Plaintiff alleges

   that Defendant has failed to meet its obligations pursuant to this Consent Decree;

   (ii) an intended Third-Party Beneficiary of this Consent Decree alleges that

   Defendant has failed to meet its obligations pursuant to this Consent Decree; or

   (iii) Defendant alleges that there is a criteria of the ADA or the applicable ADA

   accessibility standard for online content with which it cannot substantially

   comply. There will be no breach of this Consent Decree by Defendant or right to

   bring a cause of action against Defendant or to seek relief from the Court in

   connection with such allegations until the following procedures have been

   exhausted.

         17.    If Plaintiff or an intended Third-Party Beneficiary of this Consent

   Decree believes that: (a) Defendant has not complied in all material respects with

   any provision of the Consent Decree, or (b) any now-existing or hereafter devised

   website or mobile application controlled by Defendant and/or its affiliates does not

   comply with WCAG 2.0 AA, then, upon the occurrence of either (a) or (b), Plaintiff

   or that intended Third-Party Beneficiary shall provide Defendant with written

   notice of the alleged non-compliance. If Defendant believes there is a criteria of

   this Consent Decree with which it cannot substantially comply, Defendant shall

   provide Plaintiff with written notice of the alleged inability to substantially




                                            7
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 8 of 16




   comply. All notifications must be prompt (within thirty (30) days of learning the

   information that forms the basis for the belief expressed in the written notice),

   include reasonable detail about the alleged non-compliance or inability to

   substantially comply, and shall be made in the manner set forth in Paragraph 23.

         18.   Within fifteen (15) days of receiving written notice as described in

   Paragraph 17, the receiving Party shall respond in writing to the notice. Within

   fifteen (15) days of receipt of the written response, there shall be a meeting by

   telephone, or in person, in an attempt to informally resolve the issue described in

   the written notice.

         19.   If the issue described in the written notice remains unresolved more

   than fifteen (15) days after the meeting referenced in Paragraph 18, the parties

   that sent and responded to the written notice will each have an additional thirty

   (30) days to select an expert and the two experts will mutually select an

   independent accessibility expert (with substantial experience applicable to the

   specific alleged barrier). The independent accessibility expert will evaluate the

   issue described in the written notice, including consideration of the written notice

   and response thereto and any other information supplied by the Parties or their

   experts, and provide the Parties with a written determination concerning

   Defendant’s compliance and/or ability to comply. Each Party involved in the

   process described in this Paragraph shall be responsible for (a) his/her/its own

   expert costs and fees and (b) half of the reasonable costs and fees of the

   independent accessibility expert, such costs and fees to be paid by each party prior




                                            8
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 9 of 16




   to the commencement of such independent experts’ work, with any failure to pay

   constituting a waiver of such claim.

         20.   Defendant shall not be in breach of this Consent Decree unless: (a)

   the independent accessibility expert determines, as a result of the issue described

   in the written notice, that Defendant is able to substantially comply but is

   nevertheless not in material compliance with the Consent Decree; and (b)

   Defendant fails to remedy the issue using Reasonable Efforts within a reasonable

   period of time of not less than sixty (60) days after receiving the independent

   accessibility expert’s determination of non-compliance. If the independent

   accessibility expert believes that a reasonable time using Reasonable Efforts to

   remedy the issue is longer than sixty (60) days, then the Parties may agree on a

   longer time period for Defendant’s remediation without leave of Court (so long as

   the extension is documented in writing and executed by the Parties to this

   Agreement or their respective counsel). If the independent accessibility expert

   determines that an issue cannot be remedied using Reasonable Efforts, Defendant

   shall not be obligated to remedy that issue.

         21.   Plaintiff or an intended Third-Party Beneficiary may seek relief from

   the Court concerning alleged non-compliance with this Consent Decree only if

   Defendant fails to timely remedy an issue that the independent accessibility

   expert determines Defendant is able to remedy and should remedy within an

   established timeframe. There shall be no finding of breach of this Consent Decree

   unless the Court determines that the Website or Application is not accessible by a




                                            9
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 10 of 16




   person with a visual disability who has average screen reader competency using a

   prominent commercially available screen reader (such as JAWS, Voiceover, or

   NDVA) in combination with one of the following browsers (in currently-supported

   versions): Internet Explorer; Firefox; Safari; and Chrome.

         22.     Any of the time periods set forth in Paragraphs 17 through 20 may be

   reasonably extended by mutual agreement of the Parties for a period of up to thirty

   (30) days.

         23.     Any notice or communication required or permitted to be given to the

   Parties hereunder shall be given in writing by certified United States first class

   mail or a recognized overnight courier service, with a copy sent by email, addressed

   as follows:

         For Plaintiff:                  J. Courtney Cunningham, Esq.
                                         J. COURTNEY CUNNINGHAM, PLLC.
                                         8950 SW 74th Court, Suite 2201
                                         Miami, FL 33156
                                         E-mail: cc@cunninghampllc.com

         For Defendant:                  Eric S. Boos, Esq.
                                         SHOOK, HARDY & BACON LLP
                                         201 South Biscayne Blvd., Suite 3200
                                         Miami, FL 33131
                                         Email: eboos@shb.com


                                   MODIFICATION

         24.     Except as expressly provided herein, no modification of this Consent

   Decree shall be effective unless in writing, signed by authorized representatives

   of all Parties, and approved by the Court.




                                           10
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 11 of 16




                      ENFORCEMENT AND OTHER PROVISIONS

         25.   The interpretation and enforcement of this Consent Decree shall be

   governed by the laws of the State of Florida without reference to its conflicts of

   laws principles.

         26.   This Consent Decree contains the entire agreement of the Plaintiff

   and Defendant concerning the subject matter described in Paragraph 3, other than

   the terms of the Settlement Agreement, and no other statement, promise, or

   agreement, either written or oral, made by any Party or agent of any Party, that

   is not contained in this Consent Decree, and concerns the subject matter described

   in Paragraph 3, shall be enforceable, other than the Settlement Agreement.

         27.   If any provision of this Consent Decree is determined to be invalid,

   unenforceable, or otherwise contrary to applicable law, such provision shall be

   deemed restated to reflect as nearly as possible and to the fullest extent permitted

   by applicable law its original intent and shall not, in any event, affect any other

   provisions, all of which shall remain valid and enforceable to the fullest extent

   permitted by applicable law.

     PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

         28.   The Parties to this Consent Decree expressly intend and agree that

   this Consent Decree shall inure to the benefit of Defendant (as defined above), the

   Releasees in the Settlement Agreement (as defined therein), as well as all persons,

   including Plaintiff, who establish that they have a visual disability, as defined by

   the ADA, that makes them unable to access information on the Website or




                                           11
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 12 of 16




   Application without commercially-available assistive technologies, which disabled

   persons shall constitute “Third-Party Beneficiaries” to this Consent Decree. Such

   Third-Party Beneficiaries shall follow the dispute resolution provisions herein

   should they seek to enforce any provision of this Consent Decree.

         29.    Plaintiff and Defendant agree that, as of the Effective Date, further

   litigation is not “reasonably foreseeable” concerning the matters described in

   Paragraph 3. To the extent that any of the Parties previously implemented a

   litigation hold to preserve documents, electronically stored information, or things

   related to the matters described in Paragraph 3, the Party is no longer required to

   maintain such a litigation hold. Nothing in this Paragraph relieves any Party of

   any other obligations imposed by this Consent Decree.

         30.    The signatories represent that they have the authority to bind the

   respective parties, Plaintiff and Defendant, to this Consent Decree.

         31.    In the event Defendant no longer has any ownership, leasehold, or

   property interest in the Website or Application, or if either the Website or Application

   is closed by Defendant or no longer operates, all obligations and responsibilities of

   Defendant, as set forth herein, shall cease upon the sale, transfer, closure, or cease

   in operation of the Website or Application, respectively.

                        CONSENT DECREE HAS BEEN READ

         32.    This Consent Decree has been carefully read by each of the Parties,

   and its contents are known and understood by each of the Parties. This Consent

   Decree is signed freely by each Party executing it. The Parties each had an




                                             12
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 13 of 16




   opportunity to consult with their counsel, and did in fact consult with their

   counsel, prior to executing the Consent Decree.




                                               WINDY LUCIUS


    Dated:
                                               (signature)




                                               SPEEDWAY, LLC


    Dated:
                                               (signature)
                                               By:
                                               Its:




                                          13
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 14 of 16




   APPROVED AS TO FORM AND CONTENT:


                                      PLAINTIFF’S COUNSEL



    Dated:                            By:
                                      J. Courtney Cunningham, Esq.
                                      J. COURTNEY CUNNINGHAM, PLLC.
                                      8950 SW 74th Court, Suite 2201
                                      Miami, FL 33156
                                      E-mail: cc@cunninghampllc.com




                                      DEFENDANT’S COUNSEL



    Dated:                            By:
                                      Eric S. Boos, Esq.
                                      SHOOK, HARDY & BACON LLP
                                      201 South Biscayne Blvd., Suite 3200
                                      Miami, FL 33131
                                      Email: eboos@shb.com




                                         14
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 15 of 16




       COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT
                            DECREE

         THE COURT, HAVING CONSIDERED the pleadings, law, and

   underlying facts and having reviewed this proposed Consent Decree, finds as

   follows:

         1)     This Court has personal jurisdiction over Plaintiff and Defendant for

   the purposes of this lawsuit pursuant to 28 U.S.C. § 1331;

         2)     The provisions of this Consent Decree shall be binding upon the

   Parties;

         3)     Entry of this Consent Decree is in the public interest;

         4)     This Consent Decree is for settlement purposes only and does not

   constitute an admission by Defendant of any of the allegations contained in the

   Complaint or any other pleading in this lawsuit, nor does it constitute any finding

   of liability against Defendant; and

         5)     This Consent Decree shall be deemed as adjudicating, once and for

   all, the merits of each and every claim, matter, and issue that was alleged, or could

   have been alleged, by Plaintiff based on, or arising out of, or in connection with,

   the allegations in the Complaint. Res judicata and collateral estoppel shall apply

   to each and every such claim, matter, and issue so that the Plaintiff is barred from

   again litigating such claims, matters, and issues.

         NOW THEREFORE, the Court approves the Consent Decree and, in doing

   so, specifically adopts it and makes it an Order of the Court.




                                            15
Case 1:20-cv-22039-JAL Document 12-1 Entered on FLSD Docket 07/31/2020 Page 16 of 16




               DONE AND ORDERED in Chambers at ____________ this ____ day of

   ___________, 2020.



                                              ________________________________
                                              JOAN A. LENARD
                                              UNITED STATES DISTRICT JUDGE


   Cc: Counsel of record via CM/ECF




                                         16
